Citation Nr: 0524060	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-16 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as an anxiety disorder or panic 
disorder, and to include service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  He claims that during service he was 
stationed at Khe Sanh where he was subject to rocket and 
mortar fire.  

In May 2003 the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records and his 
service personnel records were not found and that the 
"records either do not exist, that NPRC does not have them, 
or that further efforts to locate them at NPRC would be 
futile."  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Moreover, VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an explanation 
to the veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In January 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran specifically elaborated on stressor information 
which he had already submitted in written form.  The Board 
believes that there is enough information of record to 
attempt to verify the veteran's claimed in-service stressors.  
Therefore the case must be remanded for additional 
development.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

The veteran has a VA medical diagnoses of PTSD shown in a VA 
examination report dated January 2003.  An additional 
examination of the veteran may need to be conducted if 
development verifies that the veteran was exposed to 
stressors during service.  

Accordingly, this case is remanded for the following actions:

1. The veteran served in the Army.  His DD 
214 confirms that he served in Vietnam 
from August 23, 1970 to April 8, 1971.  
The veteran served in the D Company, 14th 
Engineer Battalion, 4th Infantry Division.  
The RO must attempt to verify the 
veteran's stressors of being subjected to 
rocket and mortar attack while stationed 
at Khe Sanh from October 1970 to January 
1071 with the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
the Service Department, or other records 
depository deemed appropriate.  

2.  Subsequently, the RO must make a 
determination about which stressor(s) are 
shown by credible supporting evidence to 
have actually occurred.

3.  Following the above, if, and only if, 
adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any psychiatric 
disorder found.  Regarding the claim for a 
psychiatric disorder and PTSD, the RO must 
provide the examiner the summary of any 
verified stressors, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to any 
verified in-service stressor has resulted 
in the current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If psychiatric disorders 
different from PTSD are present, the 
examiner is requested, if possible, to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it must be specified.  If a 
diagnosis of PTSD or any other psychiatric 
disorder is appropriate, the examiner must 
specify the credible stressors that caused 
the disorder and if the disorder is 
related to the veteran's military service.  
All necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) and include a definition of 
the numerical code assigned.  The entire 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination must include a 
complete rationale for all opinions 
expressed.  

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


